Response to Arguments
With regard to Claims 1 and 9, Applicant argues Sanjeepan’s ACPI table does not disclose “the memory allocation request comprising [these] parameters for use by the host computing device when creating the file in persistent memory.”  Remarks [Pg. 10 Para. 2-4].  Supporting this argument, Applicant has pointed to a feature of ACPI tables where AML code is placed in the ACPI table and that this general functionality of ACPI tables does not disclose placing parameters for host use in a memory allocation request.  Remarks [Pg. 10 Para. 3].  Applicant’s argument is not persuasive.  Sanjeepan [0026, 0040] discloses a BIOS to Enumerate Presence of persistent memory (PM) process where a guest BIOS enumerates the presence of PM allocated to VM via VMM indicating the presence of an ACPI table that provides information to enumerate persistent memory that has been allocated to the VM.  Sanjeepan [0038-0051; Fig. 6] further describes a memory allocation process where the memory allocation request includes the use of the ACPI table.  Sanjeepan [0038-0051] also describes a memory allocation request, using the ACPI table, that is similar to Applicant’s disclosure.  For example, Applicant states the purpose of its invention is to avoid rebooting a host computing device to access the firmware in order to modify a current allocation of persistent and volatile memory.  Specification [0007].  Sanjeepan accomplishes the same goal through the use of its memory allocation process.  Sanjeepan [0038-0051; Fig. 3].  Applicant is encouraged to distinguish how its memory allocation request is distinct from the memory allocation request of Sanjeepan.  For example, does Applicant use a new type of data structure?  Does Applicant’s invention employ a unique computer architecture?  
With regards to Claims 3, 7, and 11, Applicant argues they depend from allowable base claims.  However, Applicant’s independent claims are still rejected.  Therefore, the claims depending from them are also rejected. 
With regards to Claims 4, 6, 8, 12, 14, 15, 16, 18, 20 and 22 Applicant argues Sanjeepan cannot be prior art because it does not teach the list of parameters recited in Claim 16.  However, the rejection of Claim 16, found within the most recent office action, is a 35 U.S.C. 103 rejection based on the combination of Sanjeepan and Flynn.  The combination of Sanjeepan and Flynn discloses all the elements of Claim 16 including a persistence indicator that the file tis to remain in the persistent memory.  Applicant’s claim do not define the boundaries of “a persistence indicator.”  Instead Applicant relies on the broadest reasonable interpretation of the term to provide scope and boundaries to the claim element.  Giving this terms its broadest reasonable interpretation means that the scope of the term encompasses anything under the sun that indicates persistence.  This scope includes Flynn’s contextual format.  Flynn [0078].  Flynn’s contextual format is a manner of describing whether or not the data should remain in persistent memory through the use of metadata.  Flynn [0078].  Therefore, because the combination of Sanjeepan and Flynn teaches a persistence indicator, along with the rest of the claim elements, Applicant’s argument is not persuasive. 
Additionally, Applicant took the time and effort to explain how the cited references fail to teach each and every parameter.  However, it should be noted that Applicant chose to recite a list of items but only one needs to be taught by the prior art.  Only a single list member needs to be taught because Applicant recites that the parameters comprise “at least one of.”  Because only team list member needs to be taught, only one list member was shown to be taught by the prior art.  If applicant would like its invention to include all of the members of the list, the preamble to 
Applicant argues dependent claims 5, 4, 6, 8, 12, 13, 14, 15, 18, 20, 21, 22, and 23 stand allowable as depending from allowable base claims.  Applicant’s argument is not persuasive.  Claims 5, 4, 6, 8, 12, 13, 14, 15, 18, 20, 21, 22, and 23 depend from rejected base claims. 
Applicant argues New Claim 24 is allowable.  Applicant’s argument is not persuasive.  Applicant’s amendments were not entered.  Therefore, Claim 24 was not examined. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                                                                                                                                                                                                                         /Michael Krofcheck/Primary Examiner, Art Unit 2138